 In the MatterofWYTHEVILLE KNITTING MILLS, INC.,andAMERICANFEDERATION OF HOSIERY WORKERS,CIOCase Nos. 5-R-9457 and 5-C-29217.Decided July 29,1948Mr. Charles B. Slaughter,for the Board.Shoyer, Rosenberger, Highley and BurnsbyMessrs. Geoffrey J.CaniffandWilliam N. J. McGinniss,of Philadelphia, Pa., for theRespondent.Mr. Albert Hacknvorth,of Chattanooga, Tenn., for the Union.DECISIONANDORDEROn June 23, 1947, Trial Examiner Charles E. Persons issued his-Intermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in, and was engaging in, certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that the'Respondent had interfered with a representation election conductedamong its employees by the Board on October 15, 1946, and recom-mended that the election be set aside.The Trial Examiner foundfurther that the Respondent had not engaged in certain other unfairlabor practices 1 alleged in the complaint, and recommended dismissal -of those allegations.Thereafter, counsel for the Respondent and forthe Board filed exceptions to the Intermediate Report and briefs insupport of their exceptions. In addition, the Respondent has re-quested permission to argue orally before the Board at Washington,D. C.However, because the request was untimely made and inasmuchas the issues and contentions of the parties are fully set forth in therecord and briefs, the request is hereby denied.2IThose provisions of Section8 (1) of the National LaborRelationsAct whichthe TrialExaminer found wereviolated, andof Section8 (3) whichhe found had not been violated,are continuedin Section 8 (a) (1) and (3) of the Act,as amended.,TheRules and Regulationsof the Board provide thatrequest to argue orally must bemade in writingwithin 10days fromthe date ofservice ofthe ordertransferring the caseto the Board.The order herein wasserved on the partieson July 2, 1947,and oral argu-ment was requestedon July 30, 1947.78 N. L.R. B., No. 79.640 WYTHEVILLE KNITTING MILLS, INC.641Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-man panel consisting of the undersigned Board Members.*The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.' The rulings arehereby affirmed. The Board has considered the Intermediate Report,the exceptions and supporting briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the exceptions, modifications, and additionsnoted below :1.The Trial Examiner found, as fully set forth in the Intermedi-ate Report, that, by certain conduct of its president and its supervisors',the Respondent violated Section 8 (1) of the Act.We agree.Welimit the grounds for our finding, however, to the following: (a)Inquiries by Foreman Porter and Head Fixer Schuler of the Respond-ent's 'employees as to their attitude toward the Union, and as to theirintended vote in the election; 4 (b) Foreman Porter's remark to em-ployee Hann that if the Union won the election the employees wouldlose all their privileges; 5 and (c) President Wetzel's promise of sub-stantial insurance benefits as a make-weight in the Respondent's ef-forts to defeat the Union.2.For the reasons stated in paragraph 1, above, we find, as did theTrial Examiner, that the Respondent interfered with the conduct ofthe election of October 15, 1946, thereby depriving the employees ofthe freedom of choice contemplated by the Act.We theref ore sustain*Houston, Murdock,and Gray.3The Trial Examiner denied a motion by the Respondent to strike from the record alltestimony regarding an alleged anti-union petition circulated in the plant.The Inter-mediate Report is unclear as to what weight,if any, was given to this testimony by theTrial ExaminerIn view of the state of the record,which fails to disclose that anyonesaw the petition or that the Respondent was in any way connected with the document, wehave placed no reliance on the testimony concerning the alleged petition in arriving at ourdecision herein.Accordingly,we find it unnecessary to pass upon the Trial Examiner'sruling-1H J HeinzCompany vN. L R B,311 US 514, aff'd 110 F. (2d) 843(C. C. A. 6),enf'g 10 N LR B 963 ;N. LR B v. NorfolkSouthern Bus Corporation,159 F.(2d) 516(C C A 4);enf'g 66-N. L R B 1165,Matter ofGeneral Shoe Corporation,77 NL. R B:124,Matter of Wadesboro Full-Fashioned Hosiery Mills, Inc., 72 NL R B. 1064.aHatter of Caroline Mills, Inc.,64 N. L.'R. B.200, enf'd 158 F. (2d) 794.The Respond-ent urges that, even assuming that the statement was made, it threatened only the with-drawal of the smoking privilege and was thereforede minimisand that the remark is privi-leged because it was made in the course of a friendly conversation.We do not agreeWeare persuaded by the testimony that the loss of all privileges was threatened and that thesmoking privilege was mentioned as illustrative.Accordingly,we shall not pass, upon thecontention addressed to the degree of coercion involved.As to the further contention, ,ev`enassuming the statement was made during a friendly conversation,we find that.it'did notthereby lose its coercive effect.Matter of Wadesboro Full-Fashioned Hosiery Mills, Inc.,supra.-..I .-., 642DECISIONSOF NATIONALLABOR RELATIONS BOARD.the Objections of the Union to the election and, based thereon, we shallset aside and vacate the election.3.We do not agree with the Trial Examiner's conclusion that theRespondent has not discriminated in regard to the hire and tenure ofemployment of Frances A. Cox and Nettie Ann Fowlkes, within themeaning of Section 8 (3) of the Act.The Trial Examiner found that, during the October 16, 1946, strikeat the Respondent's plant, Cox and Fowlkes were conspicuous andoutstanding in their use of offensive and opprobrious epithets towardthe non-striking employees who passed through the picket line; that,when Cox and Fowlkes returned to work on October 23, 1946, em-ployees in their department engaged in a spontaneous and unplanneddemonstration against them because of their conduct during the strike,and refused to work with them; that the Respondent thereupon askedCox and Fowlkes to go home until the situation "cooled off"; andthat although Cox and Fowlkes endeavored to work thereafter theywere not permitted to do so. The Trial Examiner concluded, ineffect, from the foregoing findings that, because the conduct of Coxand Fowlkes was not legitimate concerted activity entitled to protec-tion under the Act, the Respondent's refusal to permit these two em-ployees to return to work while the other employees refused to workwith them is not a violation of the Act.However, we are unable toadopt the major premise of the Trial Examiner.In evaluating statements such as those made by Cox and Fowlkes,we have heretofore found it advisable to measure them by the sur-rounding circumstances, and by the nature of the speaker and his audi-ence.6A similar analysis in the instant case reveals that the pro-unionemployees had just lost an election, and that the preelection atmos-phere was one of hostility to the Union and included conduct whichwe have found to be proscribed by the Act. It shows further that theresentment of these employees manifested itself in a strike and that,likemost strikes, it generated emotional outbursts by the strikersagainst the non-strikers.Although we have not previously and do not now condone the useof abusive and intemperate language in the conduct of industrialrelations, reality requires us to recognize that industrial disputes arenot always conducted in the dispassionate atmosphere best calculatedto result in their amicable settlement.Viewed in this light, the lan-guage of Cox and Fowlkes, while intemperate and ill-advised, mustbe regarded as an integral and inseparable part of their concertedactivity, for which the Act affords them protection.Consequently,4 X..ttvrof Howard Foundry Company,59 N. L.R. B. 60, 73. WYTHEVILLE KNITTING MILLS, INC.643we find that, unless the discharge of Cox and Fowlkes was mitigatedby other circumstances, they were entitled to reinstatement upontermination of the strike.'In justification of its failure to reinstate Cox and Fowlkes, theRespondent relies on the fact that other employees refused to - workwith them, and that, so long as those employees opposed their rein-statement, it had no obligation under the Act to reinstate them.Anemployer cannot thus relieve itself of its responsibilities under theAct.It is well established that the discharge of, or failure to rein-state, employees because other employees have ejected them from theplant or refused to work with them because of their membership inor activities on behalf of unions is discriminatory, and that it is theduty of an employer to resist domination of its right and power toemploy, whether manifested by or toward a union.8This is equallytrue where, as here, the refusal to work with certain employees is aconditionwhich results from the latter's protected concertedactivities.9We are persuaded that the Respondent made so slight an effort toreinstate these two employees that it was tantamount to allowing theprotesting employees full sway over the Respondent's power to employ.Thus, the Respondent made no attempt, either by way of persuasion orthrough exercise of its disciplinary power, to enforce Foreman House-man's disobeyed direction to the demonstrating employees that theyreturn to their work. It repeatedly asked for additional time in whichto face the issue presented by the refusal to work with Cox andFowlkes, without taking any affirmative action to resolve it. It at-tempted to shift the burden of its responsibility to the shoulders ofCox and Fowlkes and the union committee by requesting them toplacate the objecting employees, while the Respondent itself was con-tent merely to ask these employees perfunctorily "how they felt" aboutCox and Fowlkes returning to work 10 And at no time did Superin-tendent Schmidt or President Wetzel make any attempt to intervenepersonally in the situation, nor did the Respondent at any time ex-pressly and publicly repudiate the refusal to work with Cox and7N L R. B. v Mackay Radio & TelegraphCo, 304 U. S 333.As noted in the Intermediate Report, the Respondent agreed to the reinstatementof all strikers without discrimination.The record does not indicate that any employeeswere replaced during the strike.8N. L. R. B. v. Goodyear Tire and RubberCo., 129 F. (2d) 661(C. C. A 5)enf'g 21N. L. R B. 306,N. L. R. B. v American Car and Foundry Company,161 F. (2d) 501(C.C.A. 7),enf'd 66 N. L.It. B. 1031;Matter of Fred P. Weissman Company,69N. L It. B 1002.BWilson &Co,Inc. v. N. L. R. B.,123 F.(2d) 411(C. C A. 8),enf'g 26 N. L.R. B. 297,26 N L R. B. 273.11Not until 2 or 3 weeks after the demonstration was this inquiry made for the first time ;the same question was asked before Christmas of 1946, and again in the 2nd or 3rd weekof March 1947,after the issuance of the complaint herein. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDFowlkes. In these circumstances,the objecting employees could rea-sonably conclude that their conduct had the tacit approval of theRespondent,and feel encouraged in their opposition to the reinstate-ment of Cox and Fowlkes.The fact that the Respondent may have feared the interruption ofits operations if it did not comply with the wishes of the protestingemployees did not justify its yielding to them its power to employ.An employer is not relieved of responsibility for its discriminationbecause the exigencies of the moment make expedient a violation ofthe Act."'Accordingly,we are persuaded,and we find,that Cox andFowlkes were unlawfully refused reinstatement.Moreover,we are convinced that an operative factor in the refusalto reinstate these two active union adherents was the Respondent'santi-union bias.This is shown by its failure to take any affirmativeaction to dissipate the hostility of the objecting employees and by itsconduct toward the Union in violation of the Act. Indeed, by itsaction, the Respondent was, in effect,collaborating with the anti-unionfaction 12 in effecting punishment for pro-union concertedactivity.This was as much a deprivation of the rights of Cox and Fowlkes asitwould have been had the Respondent done it alone.To permit theRespondent to accomplish this result by indirection,through themedium of the anti-union faction, would be to sanction a readily con-trived device for evasion of the Act.We find, therefore,that by failing to reinstate Frances A. Cox andNettie Ann Fowlkes, on and after October 23, 1946, the Respondentdiscriminated in regard to their hire and tenure of employment,there-by discouraging membership in the Union,and interfering with,restraining,and coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and takecertain affirmative action which we find necessary to effectuate thepolicies of the Act, as amended.11NL R.B v Star Publishing Co.,97 F.(2d) 465(C. C. A 9);McQuay-Norris Mfg Co.v N L R B,116F. (2d) 748(C. C. A. 7),cert. denied 313 U. S.565; N.L. R. B. v. GluckBrewingCo,144 F. (2d) 847(C C. A. 8);Wilson & Co, Inc.v. N L. R. B, supra.13Althoughthe October strike was actively supported by 25 of the approximately 60employees in the department,only 5 of the approximately 55 employees at work when Coxand Fowlkes returned after the strike did not participate in the demonstration againstthemIt is unlikely,however, that the 15 or so pro-union employees entertained anyanimus against Cox and Fowlkes for their conduct on the picket line or would have refusedto work with them because of it. WYTHEVILLE KNITTING MILLS, INC.645The Trial Examiner found that the Respondent violated Section8 (1) of the Act by interrogation of employees, and by threats of re-prisal, and promise of benefit to employees.However, his recom-mended order did not contain any provision directed particularly atsuch violations.We are of the opinion, upon the entire record, thatthe commission in the future of such acts of interference and of otherunfair labor practices may be anticipated from the Respondent's con-duct in the past.13We shall, therefore, order that the Respondentcease and desist from such conduct, and from in any other mannerinfringing upon the rights guaranteed to its employees in Section 7of the Act.Since we have found that the Respondent has, by its unfair laborpractices, interfered with the free choice of representatives by its em-ployees at the election of October 15, 1946, we shall set the electionaside.When we are advised by the Regional Director that the time isappropriate, we shall direct that a new election be held among theRespondent's employees.We have found that the Respondent discriminated in regard to thehire and tenure of employment of Frances A. Cox and Nettie AnnFowlkes. In order to effectuate the purposes and policies of the Act,as amended, we shall order that the Respondent offer to Frances A.Cox and Nettie Ann Fowlkes immediate and full reinstatement to theirformer or substantially equivalent positions,14 without prejudice totheir seniority and other rights and privileges, and make them wholefor any loss of pay they may have suffered by reason of the discrimina-tion against them by payment to each of them of a sum of money equalto the amount which she normally would have earned as wages fromthe date of the Respondent's discrimination against her to the date ofthe Respondent's offer of reinstatement, less her net earnings 15 duringsuch period. In accordance with our practice, the period from thedate of the Intermediate Report to the date of the Order herein willbe excluded in computing the amount of back pay Frances A. Cox andNettie Ann Fowlkes are entitled to, since the Trial Examiner did notrecommend their reinstatement or the award to them of back pay.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor13See N LR B v Express Publishing Company,312 U. S 42614 In accordancewith theBoard's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean "former positionwhereverpossible,but if such position is no longer in existence,then to a substantially equivalentposition."SeeMatterof TheChaseNational Bank of theCity of New York,San Juan.Puerto Rico,Branch,65 N L R. B 82715 SeeMatter of Crossett Lumber Company,8 N L R. B. 440.798767-49-vol 78-42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that the Respondent, Wytheville Knit-ting Mills, Inc.,Wytheville, Virginia, and its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in American Federation of HosieryWorkers,16 or in any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees, or by discrim-inating in any other manner in regard to their hire and tenure ofemployment, or any term or condition of employment;(b) Interrogating employees in any manner as to their union activi-ties, views, or sympathies;(c) Threatening employees with the withdrawal of privileges or withany other economic reprisal if American Federation of Hosiery Work-ers, or any other labor organization, succeeds in unionizing the plant;(d) Promising employees an insurance plan or any other economicbenefit if they reject American Federation of Hosiery Workers, or anyother labor organization as their collective bargaining representative;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist American Federation of HosieryWorkers, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Offer to Frances A. Cox and Nettie Ann Fowlkes immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, andmake each of them whole for any loss of pay that she may have sufferedas a result of the discrimination against her by payment to each ofthem of a sum of money equal to that which she normally would haveearned as wages during the period from the Respondent's discrimina-tion against her to the date of the Intermediate Report herein, andduring the period from the date of this Order to the date of the Re-spondent's offer of reinstatement, less her net earnings during suchperiods;(b)Post at its plant at Wytheville, Virginia, copies of the noticeattached hereto and marked "Appendix A." 17 Copies of said notice,ieAmerican Federation of Hosiery workers is at presentan unaffiliated labor organization." In the event that this Order is enforcedby a decreeof a Circuit Courtof Appeals, thereshall be 'inserted before the words "A Decision and Order" the words ; "Decree of theUnited States Circuit Courtof Appeals Enforcing." WYTHEVILLE KNITTING MILLS, INC.647to be furnished by_ the Regional Director for the Fifth Region, afterbeing signed by the Respondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent discriminatorily discharged or denied reinstatementto Margaret Pearl Mills in violation of Section 8 (3) of the Act, be,and it hereby is, dismissed.AND IT IS FURTHER ORDERED that the election held on October 15, 1946,in Case No. 5-R-2457 be, and it hereby is, vacated and set aside.APPENDIX ANOTICETo ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees in any manner con-cerning their union activities, views, or sympathies.WE WILL NOT threaten employees that we will withdraw theirprivileges or take any other economic reprisal if AMERICAN FED-ERATION OF HOSIERY WORKERS, or any other labor organization,succeeds in unionizing our plant.WE WILL NOT promise our employees an insurance plan or anyother economic benefit if they reject AMERICANFEDERATION OFHOSIERYWORKERS,or any other labor organization as their col-lective bargaining representative.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form labor organizations, to join or assist AMERICAN FED-ERATION OF HosIERY WORKERS, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL offer to Frances A. Cox and Nettie Ann Fowlkes im-mediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or other 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights and privileges previously enjoyed, andmake them wholefor any loss of pay suffered as a result of the discrimination againstthem.ALL our employeesare free to become or remain members ofthe above-named union or any other labor organization.WE WILL NOT discriminate in regardto thehire or tenure ofemployment or any term or condition of employment against anyemployee because of membership in or activity on behalf of anysuch labor organization.WYTHEVILLE KNITTING MILLS, INC.,Employer.Dated---------------By---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date thereof,and must not be altered,defaced,or coveredby any othermaterial.INTERMEDIATE REPORTMr. Charles B. Slaughter,for the Board.Shover, Rosenberger, Highley and Burns, by Messrs. J. Geoffrey Can ifandWilliam N. J. McGrinniss,of Philadelphia, Pa, for the Respondent.Mr. Albert Hackworth,of Chattanooga, Tenn, for the Union.STATEMENT OF THE CASEUpon a petition duly filed by the American Federation of Hosiery Workers,CIO, herein called the Union, the National Labor Relations Board, herein calledthe Board, held a hearing on August 8, 1946, and conducted an election onOctober 15, 1946, to determine whether the employees of the Wytheville Knit-ting Mills, Inc., herein called the Respondent, desired to be represented by theUnion for the purposes of collective bargaining.A majority of the votes werecast against the Union.'The Union filed- objections to the conduct of the elec-tion on October 19, 1946, and the Regional Director for the Board's Fifth Region(Baltimore, Maryland), issued his report on the objections on January 13, 1947,finding that substantial and material issues were raised to the conduct of theelection and recommending that a new election be held. To this report theRespondent duly filed objections.On January 29, 1947, the Board ordered thata hearing be held for the purpose of resolving the issues raised in the Union'sobjections.On October 18 and November 13, 1946, respectively, charges andamended charges were filed by the Union against the Respondent.On the basisof these charges the Board ordered, on February 27, 1947, that the complaint andrepresentation cases be consolidated for purposes of a hearing.Upon a second amended charge duly filed on February. 27, 1947, by the Union,the Board by the Acting Regional Director for the Fifth Region, issued its com-plaint dated March 3, 1947, against the Respondent, alleging that it has en-gaged in and is engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3), and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein -called the Act.Copies of the second1The tally ofballots showed'that of 263 valid votes counted, 140 voted against the11)Union and 123 were favorable to the Union.1 WYTHEVILLE KNITTING MILLS, INC.649amended charge, the complaint and notice of hearing thereon were duly servedupon the Respondent and the Union.With respect to the unfair labor practices the complaint, as amended at thehearing, alleges in substance that.: (1) the Respondent by its officers, agents, andsupervisory employees through stated acts interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act ; and(2) that the Respondent discharged Margaret Pearl Mills on July 15, 1946,Frances Cox and Nettle Ann Fowlkes on October 23, 1946, and thereafter refusedto reinstate them, because they joined and assisted the Union and engaged inconcerted activities with other employees for, the purposes of collective bargainingor other mutual aid or protection.The Respondent submitted no written answer prior to the hearing. At thehearing Respondent's counsel orally stated its answer on the record admitting cer-tain facts as to its corporate organization, the nature and extent of its business,and that the Union was a labor organization, but denying any unfair laborpractices.Pursuant to notice a hearing was held on April 9, 10, 11 and 12, 1947, at Wythe-ville,Virginia, before the undersigned, Charles E. Persons, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and the Respondentwere represented by counsel and the Union by one of its officials.Full opportunityto be heard, to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties.Prior to the hearing, on March 6,1947, the Respondent had submitted a motion to the Regional Director asking fora more particular complaint.On March 10, 1947, the Acting Regional Directorgranted this motion with the proviso that the information be furnished on orbefore March 14, 1947.The Board's counsel duly fulfilled this requirementAtthe close of the Board's presentation the Respondent moved to strike certaintestimony and to dismiss the complaint, insofar as it alleged discriminatory dis-charges.These motions were denied without prejudice to their renewal later.They were renewed by the Respondent at the close of the hearing and then takenunder advisement and are now disposed of by the findings, conclusions, and recom-mendations in this Intermediate Report.The Board moved to conform the plead-ings to the proof as regards immaterial matters such as the spelling of names anddatesThis motion was granted without objection.All parties waived oralargument before the undersigned.They were duly advised that they had theprivilege of presenting briefs and/or Proposed Findings and Conclusions of Lawfor the consideration of the Trial Examiner.Briefs have been received from theBoard and from the Respondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT'Wytheville Knitting Mills, Inc , a Virginia corporation, with its principaloffice and mill at Pepper's Ferry Road, Wytheville, Virginia, is engaged in the2Margaret Pearl Mills was erroneously named in the complaint as Pauline Mills.Theparties stipulated at the hearing that her correct name was as stated above and thecomplaint was amended in this respect.S These data were presented at the hearing in the representation proceeding on August 8,,1946.At the hearing in the instant proceeding it was stipulated that there had beenno substantial change since then in the pertinent facts., 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufacture and sale of full-fashioned hosiery.The Respondent annually pur-chases raw material, consisting mainly of rayon, nylon, and cotton valued atmore than $300,000, of which about 80 percent is shipped to its mill from pointsoutside the State of Virginia.The annual production of finished stockings isvalued at more than $1,000,000, of which about 80 percent is shipped to pointsoutside the State of Virginia.The Respondent admits and the undersigned finds, that it is engaged in com-merce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, CIO, is a labor organization admit-ting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background and sequence of eventsRespondent's mill furnishes eifiployment to approximately 300 individualsworking on two shifts.These employees are drawn from Wytheville and thesurrounding territory within a radius of 25 miles. The management of the millmay conveniently be set forth here.President Richard CWetzel, who visitsthe mill about every 2 weeks, takes an active part, as the record shows, in direct-ing its affairs.David B. Whitehurst is personnel manager and Paul Schmidt issuperintendent.Schmidt has two assistants on each shift: on the day shift,CharlieWalters and James Chapman ; on the night shift Louis Porter andWilliam "Bill" Manuel.Also reporting directly to Schmidt are Head FixerAlbert Schuler and Legger Foreman Elwood HomanThe auxiliary serviceslooping, seaming, mending and inspecting are supervised by Fixer and ForemanWalter Houseman, Forelady Delena Hoback over seaming and looping ; IrmaBral]ey over inspecting; Reeves Hanley over the footing department.'The Union organizational movement in Respondent's mill began when a groupof operators on single unit machines, among whom Lester Stroupe and GarlandWalters were prominent, became dissatisfied with their earnings as contrastedwith those of operators on straight legger machines. After considerable discus-sion and comparison of pay checks, they decided to walk out on Friday night,June 21, 1946.Being unfamiliar with union methods, one of their number, Wal-ters,went to the neighboring city of Pulaski and arranged that Fred Held, anational representative of the Union, should come to Wytheville and assist insetting up a local organization.Held addressed a meeting held -on Saturday.Cards of application for membership in the Union were distributed.Thoseinterested in the work stoppage canvassed the employees for signatures on thesecards during the week-end and at the mill gate on Monday morning. Theseefforts were so far successful that only a few employees worked that day.Wetzelcame to Wytheville and posted a new schedule of piece rates at the mill. Theadjustments made were satisfactory to the employees and at a mass meetingheld that night it was voted to return to work on Friday morning.At this time*The Board contended that Flora May Cline, who at times instructed apprenticeseamers,was ofsupervisory statusCline was excluded from the eligible list in the Board election.However,her servicesas an instructor were temporary and it clearly appears that she didnot supervise other employeesand exercised no authority over matters of hiring, discharge,promotion or discipline.Hence, the undersigned findsno merit in this contention by theBoard. WYTHEVILLE KNITTING MILLS, INC.651a Union committee was elected composed of Lester Stroupe, Garland Walters,Margaret Pearl Mills and Ruth Carty.Held was involved in other duties which necessitated his leaving Wytheville.He was succeeded by Albert Hackworth, another national official and represent-ative of the Union in the instant proceeding.Hackworth arrived in Wythe-ville on Sunday, June 23, 1946, and instructed the interested employees in methods.of organization.He was present at the mill gate on Wednesday morning.Healso arranged that the United States Conciliation Service should intervene.After the settlement of the walk-out, Hackworth remained in charge of thelocal organization.As noted above the Union petitioned for investigation andcertification of representatives and after a hearing held on August 8, 1946, theBoard on September 18, 1946, issued its Decision and Direction of Election.Anelection was held on October 15, 1946, in which the Union was defeated.Hack-worth thereafter filed objection to the conduct of the election.On the day fol-lowing the election the Union adherents went on strike. Picket lines were setup and maintained for a weekUnited States Commissioner of Conciliation,Albert P. Lohm, came to Wytheville and arranged that the strike be settledon the basis of the reinstatement of all strikers without discrimination.Thisunderstanding was reached informally.The parties were not brought togetherbut on Lohm's assurance that such an agreement had been reached the strikersreturned to their posts on Tuesday, October 22, 1946.B. The disputed election. Interfe) ence, restraint and coercionOn Monday morning, June 24, 1946, employee Lester Stroupe and other Unionprotagonists were soliciting signatures on Union application cards of employeesarriving for work and requesting them not to work until a settlement was reached.Superintendent Schmidt, Legger Foreman Elwood Homan, and Head FixerAlbert Schuler came to the gate.Homan asked for one of the union cards andassured Stroupe, "This is no good at all. You got to have a secret ballot election."Stroup whose knowledge of union organizational matters was slight and who,testified that the statement "confused" him, said nothing.Homan then remindedStroupe that the Respondent had been especially nice to him in rehiring himon a prior occasion after he had quit. Schmidt intervened and referred to apromise made by Walters that no union would be called in until Wetzel hadbeen reached and matters in dispute discussed with him. Schmidt further statedthat "he knew who went down to Pulaski after the organizer, he had his licensenumber."The record establishes and the Respondent, in ettect, admits thatHoman attended the Union meeting that evening. It will be remembered thatmembers of the Union committee were then elected.Walters gave unrefuted and credited testimony that on Monday, June 24, 1946,Foreman Manuel came to him in Wytheville and said, with reference to thestrike, "What will you take to call it off?"Walter's further testimony is recordedas follows :I said, "What do you mean? . . . I don't sell nobody off." So I walkedoff. I didn't say no more to him.On a date which Walters could not definitely fix but falling between the settle-ment of the June strike and the Board election, Manuel on several occasions cameto him while at work, saying in substance, "What do you want a union for?You are getting good pay, it won't do you no good to get one. The people inPulaski are dissatisfied with the Union.And a whole bunch of stuff like that." 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe reference to Pulaski was to a mill in that adjacent city where the Unionhad a contract.During the same period of time Porter was accustomed to come to Walters'work place and say, as Walters' uncontroverted and credited testimony reads:Bill [Porter] would tell me [the Union] wasn't no good people in Pulaskididn't like the. Union and that we was getting more money than they inPulaski, as much or more. Sometimes he would say more or as much. Hetold me everything like that, you know. Also we shouldn't get it [the Union]he brought it in a couple of times, should let things drop, we should besatisfied with what we was getting then.You see, we jumped so much paythere, we should be satisfied.According to the credited testimony of Stroupe, Porter, during this period,also came to him at his work station on more than one occasion and made asimilar statement.Stroupe's testimony reads :Well, he told me that we always had a good thing, to let it be where itwas at and leave off the union or leave off the organizing, and he went on tosay that they wasn't much satisfied down in Pulaski with organizing andstuff like that.Stroupe also had conversations at this time with Head Fixer Schuler recordedin Stroupe's unrefuted and credited testimony as follows :Yes, I talked with Al Schuler different times about it and he offered mea bet one time that we would lose the election and he told me that he betme $1500 that we would lose the election, and I told him, I said, "That isa little steep ain't it, you are pretty sure of yourself?"And he said, "Yes,I have got 125 that I talked to, unless they lie to me or don't keep theirpromise, the Union will lose this election."Stroupe during these months also initiated a conversation with Homan byinquiring of him concerning a remark made by another employee.Homan madeuse of the opportunity to assure Stroupe "that the Union wasn't fit for anything,just for guys that didn't want to work and guys that wanted to grumble andgrowl."Employee Frances Cox testified that Forelady Hoback came to her work placevery frequently in the period between the June strike and the Board electionand talked about the Union and the election. Cox's testimony relating to whatHoback said is recorded as follows :She said if we all did just vote against the Union, we wouldn't get it andshe had worked there for nine years without it and she got along all right,that she was sure we didn't need one. . . . She said my uncle who workedalong the side, worked a long time without the Union and he got along allright without one too.Cox further testified that on election day Hoback came to her work place andsaid "for all of us to just vote against the [Union] and we could vote it out."Hoback when called as a witness by the Respondent, made a general denialof this testimony by Cox, saying, "I did not talk to her about the Union at all,"and further that she had never mentioned the word "union" to Cox in the 4months' period.After considering the demeanor of these witnesses and theirtestimony with reference to its setting in the entire record the undersignedcredits Cox and rejects Hoback's denials.Employee Basil Fowler gave undenied and credited testimony that about thelast of July or first of August he had a conversation with Porter who came tohis work place.Fowler's pertinent testimony reads, WYTHEVILLE KNITTING MILLS, INC.653He asked how it was going and I asked him what he meant and he saidhe heard something about us having a union meeting, how was we gettingalong, and I said well come an election and we would show him, and heoffered to bet me $100 that the union would lose and the company would win.Employee John C Hann gave undenied and credited testimony that Portercame to him while at work about a week before the election and a conversationensued.Hann's testimony regarding the incident is recorded as follows :Well, he asked me what I thought about the union. I told him I thoughtitwas a good thing.He wanted to know why. I told him, well, if wedidn't get in, in a year we would be back where we started from.He said,`Better study it over."He said if the union got in there, we would lose allof our privileges.He said we couldn't go to the rest room and smoke whenwe wanted to. So I just turned and walked away from him and didn't sayany more.Fowler further testified that on Friday before the election, i. e., on October 11,1946, during working hours, Porter came to Stroupe's station and started aconversation about the impending election.On Stroupe's expressing the opin-ion that the Union would win, Porter rejoined that he,had talked to just aboutevery employee and "from what they said he didn't believe that the union wouldwin."Porter then procured an anti-union leaflet, which had recently been dis-tributed at the mill gate,' and advised Stroupe to read it, adding, "As soon asyou get through with it, why don't you pass it around and let some of the otherboys read it."Stroupe tore the leaflet into fragments and threw them on thefloor.Employee James D. Wright gave uncontradicted and credited testimony thatPorter came to him while at work on either Thursday or Friday before the elec-tion and asked how he intended to vote.When Wright answered, Porter en-joined him to think it over.Employee James Kemper testified that about 2 days before the election heaskedLegger Foreman Homan whether he thought the Union would come in.Homan replied, "If it does, this fellow like Walters won't have anything to dowith it . . . he couldn't even run a machine, much less run a union."Homan, at about the same time, showed Kemper at his work place a printedcopy of a union contract and called his attention to a section which stated thatthe employer retained full control of his plant, saying, "I want you to read this.This is about the union. I want to be sure you understand about the union."After leaving Kemper, Homan showed this document to other employees.About the same time Stroupe, on Schuler's suggestion that Wetzel wished tohave a conversation with him, went to Wetzel's office.Wetzel talked to Stroupein the presence of Superintendent Schmidt and of William Riedel, sales managerfor the Respondent. Stroupe's credited testimony, which was not denied byWetzel, is recorded as follows :Well, I went in and we sat down and Mr. Wetzel asked me, lie said, "Whatdo you all want?"Or, "What is wrong?"Or something like that. I told himthat the boys out there wanted an agreement or contract signed that would6 The Board alleged that the Respondent was responsible for the publication and distri-bution of this leaflet.This assertion was unproven.The record shows that it waswritten,with some outside help,by two employees,who paid for the printing and per-sonally distributed it at the mill gate on Friday night, October 11, 1946.Nothing in therecord indicates that the Respondent has any responsibility for this leaflet's initialpublication and distribution. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsure them they would continue getting wages that they were getting rightat that time and that they wanted hospitalization insurance and he said atthat time, he said, "I can't promise you no insurance,.. .I can't promiseyou I will give you anything"And lie says...and then we talked abouta paper petition or something was going around in the mill,that the employeeswere signing that theywouldn'tvote against the [company] `and he saidthe company wouldn't have anything to do with anything like thatAndI said, "Is it true that if 50 percent of the employees would sign that paper,that the election would be set aside."And he said, "That's right."******Well,I said to Mr. Wetzel,"Why don'twe get organizedfor ayear and thenif [the Union]don't do what they say theywill do, if theyhurt us any, wewill vote them out. . . . that the majority always rules," and he said, "Whynot just leave them out and in six months you can have another electionand vote them in if we don't live up to what we say?"*******That is all I could recall that was said.Oh, when I started to leave out, hetold me, he says, "I can't tell you that we are going to have insurance, but,- . . I can tell[Riedel]we are definitely going to have an insurance put intoeffect."Under dateof October 11, 1946,Wetzel sent a letter on the Respondent's letter-*head to each employee.Itwas Wetzel's testimony that this letter,althoughsigned by them, was written by his counsel.The significantparagraphs of theletter read :On October15, 1946, between the hoursof 3: 30 P.M and 5. 30 P. M, theNational Labor Relations Board is going to conduct an election among ouremployees in order to decide whether you desire to be represented by the CIOUnion or to continue the present set-up.Up until the present time I haveremained silent and have said nothing toyou aboutthis coming election.But in view of the many questions the employees are asking and up to nowhave gone unanswered and of their importance toyou,to thiscompany,andto thecommunityin general,I feel that I am duty bound to make clear to you-certain facts which you should have in mind when you cast your ballot.First, I wish to call your attention to the fact that we have always operatedon an open shop basis.No employee has ever been obliged to join any labororganization in order to work for the Wytheville Knitting Mills,and it is ourdesire that this basis continue.Second,many employees ask whether the present piece rate system willcontinue,if the Union does not win the election,we promise to continue thepresent system;but if the Union does win, there is no way of now saying whatwill happen.Third,Iwish to say to all of you employees that this Company will feel noillwill nor discriminate against any individual who has been active on behalfof any outside organization.You have been exercising your rights as a freeAmerican citizen and we respect these rights.Therefore, no one of you needfear any consequences of any kind in the future because of any Union activ-ities you may have engaged in.6 Stroupe first inadvertently stated that this petition stated the signers "wouldn't voteagainst the union "He correctedthis errorstating that the petition stated, "They wouldvote for the company, they would vote against the union." WYTHEVILLE KNITTING MILLS, INC.655Before casting your ballot you must decide whether it is to your advantageto be represented by any outside CIO UnionYou have a right to consider-whether or not the CIO is interested in your welfare or whether it is interestedin you because of the dues that they may collect from you.You have a rightalso to consider whether you need an outside organization to represent you.'This Company has never refused to meet with any of you to discuss anyproblem that you may have,and we would like to eontnrue this family spi?it.Since we commenced operations in Wytheville in 1938, we have employedonly local employees, and we have raised wages just as fast as these employeeslearned the operations and became efficient and as business conditions per-mitted until today we pay wages in line with our competitors in this area.Fourth, we earnestly urge all of our employees to vote. Should you fail tovote, it is almost the same as a vote for the choice you do not want and weurge that you vote according to the dictates of your own conscience, havingin mind at all tunes what is best for you, for your family and for the com-munity in general.Between the hours of 3.30 P. M. and 5.30 P. M. you can go to the electionbooths where you will be handed a ballot to be taken to a booth where noone will see how you marked itAfter you have marked it, you will foldit so that, again no one will see how it is marked. You yourself will depositit in the ballot box with the other ballots where again, no one can tell whomarked it.After the election is closed, these ballots will be counted, whichwill determine whether the present relation regarding management, hours andwages will continue or not.On October 14, 1946, the day before the election, Wetzel made a speech to theemployees at the noon hour. He testified with reference to this speech as follows :Why, in the first place I got advice from counsel what I was allowed to sayand I studied that pretty well and that's all I said, that no one-the firstthing I said, no one was compelled to listen, you know, they could leave now,anyone that didn't want to listen could leave now. The next thing was therewould be an election tomorrow and that the purpose of this speech was tourge everybody to vote, we would like very much to have everybody comeout and vote 100 percent.Cox, who testified that "practically all the girls were there" to hear Wetzel'sspeech, stated the content succinctly as follows,He said that he had heard a lot of talk going around through the mill thatthe ones that did not want a union was not going to vote and he wantedeveryone to vote because if they didn't they were might near sure to get whatthey didn't want.That's all but he repeated that twice. That's all he said.The undersigned found Wetzel as a witness very reluctant to state frankly anymatter adverse to Respondent's interests. At times this characteristic approacheddownright evasion.After considering the demeanors of witnesses Cox and Wet-zel in the light of the entire record, the undersigned finds that Cox's statementof the content of Wetzel's speech is substantially correct.On election day, according to the credited testimony of Fowler, Wetzel met himin the plant before his work time on the second shift beganWetzel suggestedthat he was early and that he leave the mill. As Fowler complied, Wetzel said,"Have you voted?" Fowler replied affirmatively.Wetzel then asked, "Did youvote right?"Fowler rejoined, "I hope I did." 656DECISIONSOF NATIONALLABOR RELATIONS, BOARDConcludingfindingsThe above detailed statement shows that the Respondent through its presidentand its supervisors of all ranks engaged in a studied'and persistent campaignto impede and discourage its employees' attempt to organize and to substitutecollective for individual bargaining.In the course of this campaign the Re-spondent questioned individual employees as to their attitude toward the Union,their proposed vote in the impending election, and their actual vote on electionday.It persistently disparaged the Union and collective action generally, andgave its support to an anti-union leaflet by calling it to the attention ofemployees during work time.PresidentWetzel in his letter. sent to all em-ployees, expressed doubts on the retention of the system of piece-rate pay-ments prized by the employees. In his speech on the day before the election he-urged employees of anti-union views to vote.Both Head Fixer Schuler andNight Foreman Porter openly stated that they had canvassed large numbers-of the employees and assured individual employees that on the basis of informa-tion thus gained they were certain the Union would lose in the electionEachoffered to back his judgment with a substantial wager.Employees werethreatened with loss of privileges if the Union became the bargaining agent.PresidentWetzel, himself, through a flimsy subterfuge, promised substantialinsurance benefits as a make-weight against the Union.Respondent in its brief'contends that the acts of supervisors set forth above were mere individual ex-pressionsof their personal opinion.Such contention has no merit since theseacts and utterances occurred in the mill during work time and were never dis-avowed by the Respondent.Moreover they had the weighty support of PresidentWetzel's similar acts and utterances.Under such circumstances the employeesmust regard the supervisor's acts as expressions by the Respondent.The undersigned notes that Respondent's employees were often little educatedand almost always inexperienced in the practice of concerted activities.Theirtestimony quoted above clearly illustrates these characteristics. It is furthernoted that because of their wide dispersion over a territory of 25-pule radius,problems.Under these conditions they were particularly susceptible to themethods of constant argument, harassment, blandishments, and adverse sugges-tion which the Respondent through its officers and supervisors employed in itscampaignto retain individual bargaining and defeat the move toward collective,bargaining.By this campaign the Respondent flouted the purposes of Congressas expressed in the preamble of the Act and deprived the employees of their guar-anteed full freedom of action in organizing for concerted action. In most casesthe acts and utterances set forth occurred in work time.After consideration of this evidence and of the entire record the undersignedconcludes and finds that the Respondent by these acts and the totality thereofhas interfered with, restrained and coerced its employees in the exercise ofrights guaranteed by the Act and has thereby violated Section 8 (1) of the Act.On the same basis the undersigned further finds that this persistent andstudied campaign waged by President Wetzel and by supervisors of variousranks made impossible the untrammeled freedom of choice in the Board's electionwhich the Act contemplates and which the Board's agents are obligated to main-tain.Itwill therefore be recommended that the election of October 15. 19-16,be set aside and vacated.SCfMatterof The Pure Oil Co ,73 N.L R. B 1 In this decision handed downunanimohsly on March 31,1947, the Board, under conditions closely analogous to thoseherb, found violations of Section 8 (1) and set aside and vacated a Board election WYTHEVILLE KNITTING MILLS, INC.C.The alleged discriminatory discharges657,'1.Margaret Pearl Mills was first hired by the Respondent as a looper in1938 and her employment terminated on July 15, 1946.Her work was inter-Tupted, as she testified, in 1940, 1943, and 1944 for periods of 4 or 5 monthsby "maternity cases."Mills returned to her position in November 1945 afterthe third of these "cases." She participated in the strike of June 21, 1946,signed a union application card, and was elected as a committee member in theUnion meeting on June 24.Her position as a Union committee member wasbrought to Wetzel's attention -in a ,meeting he held for the loopers and seamerson June 26, 1946Wetzel's credited testimony was that he had been requestedtomeet with these employees on the day following the June strike but haddeclined to do so since he was doubtful of the legitimacy of such a conference-under the provisions of the Act.When the employees persisted in their requestWetzel consulted with a local attorney and was advised that he might meetthe employees as an employer but must not "say anything against any organi-zation," and might not "talk to a representative of any association"Governedby this advice Wetzel, when the employees assembled, inquired whether anyunion representative was present.Mills stated that she had been elected as amember of the Union committee.Wetzel thereupon requested her to withdraw.In his testimony Wetzel admitted knowing that Mills was the employee excluded.The testimony of Mills with reference to her termination suggests that shewas unjustly treated in the distribution of work.The mill had recently begunto produce stockings of finer thread, described as denier 20 as compared to thenormal denier 30.The finer thread involved greater difficulties for the loopersand Mills' production, which had been over 100 dozens a day, fell to 80 or 85dozens.The loopers did not work exclusively on either 20 or 30 denier butthe stockings produced of either thread were so distributed that a looper receiveda proportion of each. It does not appear that Mills made complaint to anyonein authority that she was unfairly treated in such distribution.Prior to April or May 1946 the Respondent's supervisors had no system throughwhich "bad stockings" could be ascribed to individual operatorsIndividualproduction records had been maintained but "bad stockings" or "menders" hadbeen charged against the loopers as a group.Mills had been told of bad workby her Forelady Hoback, on a date not definitely fixed in the record, but some-time in May 1946On July 15, 1946, she was summoned to Whitehurst's officeand shown the record of bad work for the preceding weekOn the last dayrecoided she was charged with 100 bad stockings.This was the worst perform-ance of any looperThe testimony of Mills and Whitehurst' agrees, in subatlnce, that Whitehursttold Mills that "it would be necessary for her to improve her record or otherwiseitwould be necessary for us to part company."Mills stated "that the fixer[Housemani (lid not fix the machine properly "Whitehurst reminded her thatsince no other looper had complained about such trouble, other machines hadapparently been satisfactorily fixed.'At the conclusion of the interview Millsstated to Whitehurst, as she testified, "I would just quit and not cause him nofurther trouble."Within a day or two after this interview Wetzel's attention was called to thefact that Mills had quit.He raised the question why so well experienced aBWhitehnrst was calledas a witnessby the undersigned at the conclusion of the hearing.i These quoted statements are from Whitehurst's unrefuted and credited testimony 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDlooper should have a bad production record and in the process of investigationcalled in the husband of Mills.Mr. Mills told Wetzel that his wife felt that herebad work was due to an imperfectly adjusted machine. It further developed thather earnings were important in the family finances since they were paying fora home. The testimony of Mills, Wetzel, and Whitehurst agrees in stating thatWetzel sent word to her by her husband that it she would endeavor to improvethe quality of her work she might return and choose any machine in the depart-ment which she preferred to useMills' testimony did not suggest that thisoffer was not made in good faith. In her testimony she stated two reasons forher failure to accept it: "I like to talk to people personally" ; and "I was afraidbecause they might cause me more trouble or try to get me into trouble, especiallyMr. Whitehurst."In this state of the record the undersigned concludes and finds that Mills quither employment after a routine check-up on her bad work performance with.Personnel Manager Whitehurst.While she advanced a grievance in her testi-mony pertaining to the distribution of difficult work, it does not appear that sheat any time made any move to bring this matter to the attention of Whitehurstor any other supervisor.She did complain in her final interview of the allegedfailure to place her machine in good conditionThereafter she received andrejected abona fideoffer of reinstatement the terms of which adequately metthis complaint.Under these circumstances it can not be found as the complaintalleges, that Margaret Pearl Mills was discriminatorily discharged and thereafterrefused reinstatement.She was not discharged and she was offered reinstate-inent.This offer was made with full knowledge of her union membership, her po-sition as a committee woman and her concerted activities during the strike in June1946.Accordingly it will be recommended that so much of the complaint as ad-vances these allegations be dismissed.2.Frances A. Cox and Nettle AnnFowlkesCox was hired by the Respondenton May 21, 1946,as a se:uuer. She signedan application for membership in the Union on June 24,1946Thereafterduring the lunch hour and on the way to andfrom work,she urged the otherfemale employees to join the Union. As notedaboveshe hadfrequentdiscussionabout the Union with her forelady,Hoback.Cox joined the strikers on October15, 1946, and served as a picket for about 45 minuteseachmorning while theemployees were assembling for work.Fowlkeswas first hired by the RespondentinMarch 1945as helper on a leggermachine.After about a year she was transferred to the seaming departmentand became a seamer. She signed a union application on June 22,1946.Fowlkeswas a union observer at the election. She joined the strikers and acted as apicket both in the morning and at the change of shifts in the afternoon. Shetestified that she acted as a picket five times in all. She admitted calling theemployees who remained at work "suckers" and"scabs" and as to the secondterm she explained,"Well, I don't know what it is.It is . . . they were justagainst the Union and the rest of them called them that,so I did too."Cox and Fowlkes lived some distance from the mill and were not informedthat the strike was over on Tuesday. They came to work on the next day,Wednesday,punched in their cards,and went to their work stations about 3minutes late. It was their credited testimony that they were greeted with theexpression"sucker."Thereupon Cox said:"Well, you all don't have any morebackbone than a jelly fish."About 50 employees in the department left their- WYTHEVILLE KNITTING MILLS, INC.659places, assembled at the front of the room and announced that they would not workwhile Cox and Fowlkes remained in the factoryOnly 5 or 6 employees besidesCox and Fowlkes remained at their work places. These included Nettie AnnFowlkes' sister, Mildred, who rode to work in the same automobile as her sisterand had come in with her.Three of the employees who joined in this work stoppage testified as to theirmotives in doing so. In addition five others were present in the hearing room,ready to testify and it was stipulated that their testimony, had it been given,_would have been in substantial accord wit]i that presented.1°The record shows;that Cox and Fowlkes habitually applied offensive and opprobious epithets to.the employees who continued at work when they passed through the picketline."While other pickets also indulged in the use of epithets the witnessesagreed that Cox and Fowlkes were conspicuous and outstanding in such ac-_tions 1'The evidence clearly shows that the work stoppage in the seaming de-partment on October 23, 1946, was a spontaneous and unplanned reaction againstCox and Fowlkes for their conduct during the strike.As Stella Umberger, aseamer of 9 years' service, stated the matter, "I just wasn't going to work with;anybody that called me and my friends such names." Umberger further testifiedthat this was her only reason for joining in the work stoppage. Similarly DorothyCorvin, a seamer since 1941. when asked, "What was your reason for stoppingwork that morning?" replied, "Because of the names that they called us "Corvin stated that she acted "Instantly, on my own accord."Ruth M. Grubb,,an employee in the seaming department for 7 years, answered the same questionby saying, "Well, because they called us such names all during the time they were,picketing.""Houseman was in charge of the department.He asked Cox and Fowlkes to.,go to Whitehurst's officeSchmidt had not yet arrived but was summoned bytelephone by Whitehurst and speedily came in.When the situation was ex-plained to him he advised Cox and Fowlkes that it would be well for them to,leave the mill until the situation "cooled off," and thereafter efforts would bemade to settle the difficultyCox and Fowlkes thereupon left" and returned forn further interview with Schmidt on October 28 Schmidt's testimony relative to,this meeting is in substantial agreement with that given by Cox and Fowlkes. Itis recorded as follows.I asked the girls you know if they talked to the other girls to get thematter straight, you know, and they said, "Well, we talked to some of them_and they were willing, you know.That's all."I said, Well, there is not athing I can do, as soon as those girls in the mill saw Cox and Fowlkes, wellthey all looked around you know and then Walter [Houseman] came to me,_10These prospective witnesses wereElizabethCaswell, a seamer ; MyrtleRepass, aseamer, Beatrice Cline Lawson, an examiner ; Mrs Shirley Hurt, a looper ;and Mrs.Willie Hurl Jackson, a shipping clerkAs to these it was stipulated : If calledas witnessesand asked the sane questions as propounded to the three precedingwitnesses their answerswould be substantially the sane as to what happened on the picketline,in the mill onOctober 25, 1946 , and as to Mr. Houseman's questioningthem on three occasions11Credible witnesses listed the followingGerman scabs, dogs,hogs,suckers, Nazi lickers.ii It was Umberger's testimony that "othergirls holleredthings too, but not so bad asthey did "13 It was Houseman's testimony that when theemployeesleft their work placehe askedemployee Martha Corvin what was going onShe announced that the employeesrefusedto work with Cox and Fowlkes "because theycalled them names "71Mildred Fowlkes accompanied her sisterbut on learning thatno animus existedagainst her,she returnedto her employment 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe girls out there wanted to know if they were going to work or not andI told them,well, I don't knowmyself howwe can settle that proposition.Well then I said to [Cox and Fowlkes]"Can't we wait a lithe bit more?"and they started arguing about it and then she said, "Well,why can't theygo home, those other girls go home and we can work?"I said, "Well,I'll bedamned if I will shut the mill down on account of you girls."Both Cox and Fowlkes testified that on their inquiry whether they were dis-charged or laid off they were assured by Schmidt that they were not and that"he didn't have any grounds"for such action.A union committee intervened and had two interviews with Schmidt. Thecommittee members made some attempts, also, seemingly ineffectually, to talkwith the employees who had objected to working further with Cox and Fowlkes.No change in the situation resulted from their effortsActing under Schmidt's instruction,Houseman on three occasions,"two orthree weeks after [October 23, 1946] and before Christmas and around the firstor second week in March,"questioned the employees in the department involvedas to their attitude toward the return of Cox and FowlkesHe was assured bythe employees approached and reported to Schmidt, that "they would not workwith them, if they came back they would walk back out." 16 Under these condi-tions Schmidt did not allow Cox and Fowlkes to return to workFowlkes, onher application, was paid a Christmas bonus.Cox had not been employed fora sufficiently long period to entitle her to such a payment.The Board contends that Respondent's failure to allow Cox and Fowlkes toreturn to work was based on their union activities and their participation in thestrike of October 16,1946.Of the approximately 60 employees in the seamingdepartment about 25 were strikers while 35 remained at work.On October 23about 50 employees joined the demonstration against Cox and Fowlkes while only5 or 6 remained in their work places. No objection was raised to the returnof other strikers to their employment in the department.Some of them,includ-ing MildredFowlkes, a sister of Nettie Ann Fowlkes, had engaged in picketing.On the first day of full operation,October 22,"everything was peaceful" in theseaming departmentIt follows on this statement of facts, that the demonstra-tion against Cox and Fowlkes was not based on the motives alleged in the com-plaint but rather on their use of obnoxious and offensive epithets.Such conductisnot it legitimate concerted activity entitled to protection under the Act.Em-ployees who remain at work are not required to tamely submit to such treatment.They are within their rights in refusing to work with individuals who per-sistently engaged in such conduct during the 5 days of the October strike.Thework stoppage on October 23, 1946, was not directed against union membershipand concerted activities in behalf of purposes protected by the Act but ratheragainst unjustifiable and obnoxious conduct by Cox and Fowlkes while on thep,(ket line.The demeanor and the testimony of witnesses who suffered theseindignities clearly demonstrated that the indignation aroused was deep seatedand persistent.It affected a considerable proportion of the union adherents inthe seaming department who had participated in the strike.After consideration of the record and the demeanor of the witnesses the under-signed finds no merit in this contention of the Board It will be recommendedaccordingly that so much of the complaint as alleges discriminatory treatmentof Frances Cox and Nettie Ann Fowlkes be dismissed.'SUmberger,Corvin, and Grubb each corroborated Houseman's testimonyThe stipula-tion entered on the record establishes that five additional witnesses would also have doneso if questioned. WYTHEVILLE. KNITTING MILLS, INC.661IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, 'above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action found necessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and the entire record in thecase the undersigned makes the following :CONCLUSIONS OF LAW1.American Federation of Hosiery Workers, affiliated with the Congress ofIndustrial Organizations, is a labor organization, within the meaning of Section2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4 The Respondent has not engaged in unfair labor practices by the dischargeof Margaret Pearl Mills, Frances Cox, and Nettie Ann Fowlkes.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Wytheville Knitting Mills, Inc., itsofficers, agents, successors, officials and assigns shall :1.Cease and desist from :(a) Interfering with, restraining or coercing its employees in the right toself-organization, to form, join, or assist American Federation of HosieryWorkers, CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid and protection asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a) Post at its mill in Wytheville, Virginia, copies of the notice attachedhereto and marked "Appendix A " Copies of said notice, to be furnished bythe Regional Director for the Fifth Region, shall, after being duly signed by theRespondent's representatives, be posted by the Respondent immediately uponreceipt thereof and be maintained by it for at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent toinsure that such notices are not altered, defaced, or covered by any othermaterial;(b)Notify the Regional Director for the Fifth Region in writing, within ten(10) days from the date of receipt 'of this Intermediate Report, what steps theRespondent has taken to comply with the foregoing recommendations.798767-49-vol 78-43 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is recommended that the'-eleetion held by the Board on October 18, 1946,be set aside and that so much of the complaint as alleges the discriminatorydischarges of Margaret Pearl Mills, Frances Cox, and Nettie Ann Fowlkes bedismissed.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the Respondent notifies 'saidRegional Director in writing that he will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Re-spondent to take the action aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, 'effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.65.As further provided in said Sec-tion 203.39, should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) daysfrom the date of service of the order transferring the case to the Board.CHARLES E. PERSONS,TrialExaminer.Dated June 23, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our employ-ees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist AMERICAN FEDERATION OF HOSIERY WORKERS, C. I. 0., orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.All our employeesare free to become or remain members of this union, or any other labororganization.WYTHEVILLE KNITTING MILLS, INC.,Employer.Dated -----------------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.